DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 08/17/2021.

Claim Status
Claims 25-40 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 08/17/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 40 is objected to because of the following reason: claim 40 is missing a period at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25-40 contain the following limitations which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
“wherein the wireless physical channel resources comprise a transmission duration” (Claims 25, 33)
“wherein the wireless physical channel resources comprise at least one of: a bandwidth, a symbol rate, a coding characteristic, a set of supported modulation and coding schemes (MCS), or a numerology.” (Claims 26, 34).
“wherein the wireless physical channel resources comprise a subcarrier spacing” (Claims 32, 40)
The claim language gives the impression that a transmission duration, a bandwidth, a symbol rate, a coding characteristic, a set of supported modulation and coding schemes (MCS), a numerology, a subcarrier spacing are “physical channel resources” while the specification describes them only as characteristics, characterization of physical channel resources, for example:
“The WTRU may be configured with one or more, or multiple, transport channels, one or more, or each, with their own characteristics in terms of one or more of: numerology (e.g., which may include a subcarrier spacing and/or an associated symbol duration), MCS, coding rate, TTI duration, reliability, HARQ retransmission, and/or delays, etc.” (Specification, paragraph 169)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27, 29-31, 33-35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, US 2014/0133410 in view of Paredes Cabrera, US 2017/0164238 (Paredes).

For claim 25. Nguyen teaches: A wireless transmit/receive unit (WTRU) comprising: a processor (Nguyen, fig 5, paragraph 49-52) configured to: 
receive configuration information for logical channels, wherein the configuration information comprises information indicating requirements associated with each of a plurality of logical channels; (Nguyen, paragraph 44-48, “RRC controls the scheduling of uplink data by signaling, for each logical channel, a channel priority, a prioritized data rate or Prioritized Bit Rate (PBR) for the channel. The prioritized bit rate, in some examples, may be set to 8, 16, 32, 64, or 128 kbps. For each logical channel j, the UE may maintain a token bucket that includes an indication of whether there is a QoS obligation for the UE to allocate UL resources to the particular logical channel.”; implicit that PBR is received, obtained from somewhere)
receive an indication of wireless physical channel resources, wherein the wireless physical channel resources comprise a transmission duration; (Nguyen, fig 7, paragraph 58-61, “The operations 700 begin, at 705, by receiving an allocation of uplink resources at the UE for a time period. In an aspect, the time period may correspond to a transmission time interval (TTI), as defined in an uplink resource allocation received from an enhanced Node B (eNB) or BS of a wireless communications network.”)
and select one or more of the plurality of logical channels based on one or more requirements associated with the selected one or more of the plurality of logical channels being satisfied by the transmission duration; (Nguyen, fig 7, paragraph 58-61, “At 710, the UE identifies whether the UE has a QoS obligation to allocate at least a portion of the uplink resources to a first logical channel for the time period. According to an aspect, identifying whether the UE has a QoS obligation to allocate the uplink resources to the first logical channel may be based on a status of a variable established for the first logical channel that identifies that the QoS obligation related to the first logical channel has been met. For example, in one implementation, a UE may have a variable (e.g., Bj as described in FIG. 4) that indicates the presence of data for a logical channel is to be transmitted according to a QoS commitment. 
and a transmitter configured to transmit data associated with the selected one or more of the plurality of logical channels. (Nguyen, fig 7, paragraph 58-61, “At 720, the UE allocates at least a portion of the uplink resources to the first logical channel based on at least one of: whether the UE has a QoS obligation to allocate at least a portion of the uplink resources to the first logical channel for the time period, or whether the first logical channel has control data to be transmitted from the UE. In an aspect, allocating at least a portion of the uplink resources to the first logical channel includes allocating enough uplink resources to the first logical channel to transmit the control data.”; also see paragraph 51, “According to certain aspects, the UL resource allocation module 555 may receive an allocation of uplink resources from the BS 105-c for a time period (e.g., a TTI), and the logical channel prioritization module 545 may identify whether the UE 115-b has a QoS obligation to allocate at least a portion of the uplink resources to a first logical channel for the time period. The token bucket module 550 may operate to identify, for the time period, whether the first logical channel has QoS-related data and/or control data to be transmitted. If the token bucket module 550 identifies one or more of QoS-related data or control data, the UL resource allocation module 555 may allocate at least a portion of the uplink resources to the first logical channel. PDU assembly module 560 may then assemble the data to be transmitted into appropriate PDUs for transmission.”)
Even though Nguyen implicitly teaches receive configuration information for logical channels, wherein the configuration information comprises information indicating requirements associated with 
Paredes from the same or similar fields of endeavor teaches: receive configuration information for logical channels, wherein the configuration information comprises information indicating requirements associated with each of a plurality of logical channels (Paredes, paragraph 14-15, “In one embodiment, receiving the bit rate associated with the radio bearer from the radio access node includes receiving the bit rate associated with the radio bearer from the radio access node via Radio Resource Control, RRC, signaling. In one embodiment, receiving the bit rate associated with the radio bearer from the radio access node via RRC signaling includes receiving an RRC Connection Reconfiguration message including an IE that includes the bit rate. In one embodiment, the radio bearer is an uplink logical channel, the bit rate is a bit rate for the logical channel, the IE is a LogicalChannelConfig IE including one or more parameters, and receiving the RRC Connection Reconfiguration message includes receiving the bit rate for the logical channel using the one or more parameters in the LogicalChannelConfig IE. The parameters may include LCG or Priority, Prioritized Bit Rate (PBR).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Paredes into Nguyen, since Nguyen suggests a technique for utilizing PBR, and Paredes suggests the beneficial way of receiving such PBR from radio access node since it’s well-known in the art for PBR to be communicated from radio access node to UE via LogicalChannelConfig IE (Paredes, paragraph 14-15) in the analogous art of communication.

For claim 26. Nguyen and Paredes disclose all the limitations of claim 25, and Nguyen further teaches: wherein the wireless physical channel resources further comprise at least one of: a bandwidth, a symbol rate, a coding characteristic, a set of supported modulation and coding schemes (MCS), or a numerology. (Nguyen, paragraph 5, “Typical wireless communication systems may employ multiple-

For claim 27. Nguyen and Paredes disclose all the limitations of claim 25, and Nguyen further teaches: wherein the transmission duration is less than or equal to 1 millisecond (ms). (Nguyen, paragraph 44-48, “In this example, the TTI may be 1 ms.”)

For claim 29. Nguyen and Paredes disclose all the limitations of claim 25, and Nguyen further teaches: wherein the processor is further configured to select the one or more of the plurality of logical channels pursuant to a logical channel prioritization (LCP) procedure that defines the one or more requirements associated with each of the plurality of logical channels. (Nguyen, paragraph 44-48, “According to certain aspects, logical channel prioritization may be applied when a new transmission is performed. RRC controls the scheduling of uplink data by signaling, for each logical channel, a channel priority, a prioritized data rate or Prioritized Bit Rate (PBR) for the channel. The prioritized bit rate, in some examples, may be set to 8, 16, 32, 64, or 128 kbps. For each logical channel j, the UE may maintain a token bucket that includes an indication of whether there is a QoS obligation for the UE to allocate UL resources to the particular logical channel.”; also see fig 7, paragraph 58-61, “FIG. 7 illustrates example operations 700 for logical channel prioritization”)

For claim 30. Nguyen and Paredes disclose all the limitations of claim 29, and Nguyen further teaches: wherein the one or more requirements include a low latency service requirement or an ultra-reliable service requirement. (Nguyen, paragraph 43, “As mentioned above, a UE may be capable of providing multiple different services to a user, and the UE may have a different logical channel for one or more of such services. Furthermore, different services may have an associated QoS target that the UE 

For claim 31. Nguyen and Paredes disclose all the limitations of claim 25, and Nguyen further teaches: wherein the processor configured to receive an indication of wireless physical channel resources is configured to receive downlink control information (DCI) comprising the indication of wireless physical channel resources. (Nguyen, fig 7, paragraph 58-61, “The operations 700 begin, at 705, by receiving an allocation of uplink resources at the UE for a time period. In an aspect, the time period may correspond to a transmission time interval (TTI), as defined in an uplink resource allocation received from an enhanced Node B (eNB) or BS of a wireless communications network.”; also see paragraph 49-52, “the UL resource allocation module 555 may receive an allocation of uplink resources from the BS 105-c for a time period (e.g., a TTI),”; allocation of uplink resources is DCI because it’s control information received from BS)

For claim 33. Nguyen teaches: A method performed by a wireless transmit/receive unit (WTRU) (Nguyen, fig 5, paragraph 49-52),  the method comprising: 
receiving configuration information for logical channels, wherein the configuration information comprises information indicating requirements associated with each of a plurality of logical channels; (Nguyen, paragraph 44-48, “RRC controls the scheduling of uplink data by signaling, for each logical channel, a channel priority, a prioritized data rate or Prioritized Bit Rate (PBR) for the channel. The 
receiving an indication of wireless physical channel resources, wherein the wireless physical channel resources comprise a transmission duration; (Nguyen, fig 7, paragraph 58-61, “The operations 700 begin, at 705, by receiving an allocation of uplink resources at the UE for a time period. In an aspect, the time period may correspond to a transmission time interval (TTI), as defined in an uplink resource allocation received from an enhanced Node B (eNB) or BS of a wireless communications network.”)
and selecting one or more of the plurality of logical channels based on one or more requirements associated with the selected one or more of the plurality of logical channels being satisfied by the transmission duration; (Nguyen, fig 7, paragraph 58-61, “At 710, the UE identifies whether the UE has a QoS obligation to allocate at least a portion of the uplink resources to a first logical channel for the time period. According to an aspect, identifying whether the UE has a QoS obligation to allocate the uplink resources to the first logical channel may be based on a status of a variable established for the first logical channel that identifies that the QoS obligation related to the first logical channel has been met. For example, in one implementation, a UE may have a variable (e.g., Bj as described in FIG. 4) that indicates the presence of data for a logical channel is to be transmitted according to a QoS commitment. In an aspect, the variable may be based on a prioritized bit rate (PBR) of the first logical channel and a TTI associated with the time period. According to another aspect, identifying whether the UE has a QoS obligation to allocate at least a portion of the uplink resources to a first logical channel for the time period may be based on whether a PBR value of the first logical channel corresponds to a signaling radio bearer SRB1 or signaling radio bearer SRB2, carrying RRC signaling messages.”)
and transmitting data associated with the selected one or more of the plurality of logical channels. (Nguyen, fig 7, paragraph 58-61, “At 720, the UE allocates at least a portion of the uplink resources to the first logical channel based on at least one of: whether the UE has a QoS obligation to allocate at least a portion of the uplink resources to the first logical channel for the time period, or whether the first logical channel has control data to be transmitted from the UE. In an aspect, allocating at least a portion of the uplink resources to the first logical channel includes allocating enough uplink resources to the first logical channel to transmit the control data.”; also see paragraph 51, “According to certain aspects, the UL resource allocation module 555 may receive an allocation of uplink resources from the BS 105-c for a time period (e.g., a TTI), and the logical channel prioritization module 545 may identify whether the UE 115-b has a QoS obligation to allocate at least a portion of the uplink resources to a first logical channel for the time period. The token bucket module 550 may operate to identify, for the time period, whether the first logical channel has QoS-related data and/or control data to be transmitted. If the token bucket module 550 identifies one or more of QoS-related data or control data, the UL resource allocation module 555 may allocate at least a portion of the uplink resources to the first logical channel. PDU assembly module 560 may then assemble the data to be transmitted into appropriate PDUs for transmission.”)
Even though Nguyen implicitly teaches receiving configuration information for logical channels, wherein the configuration information comprises information indicating requirements associated with each of a plurality of logical channels as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach it.
Paredes from the same or similar fields of endeavor teaches: receiving configuration information for logical channels, wherein the configuration information comprises information indicating requirements associated with each of a plurality of logical channels (Paredes, paragraph 14-15, “In one embodiment, receiving the bit rate associated with the radio bearer from the radio access 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Paredes into Nguyen, since Nguyen suggests a technique for utilizing PBR, and Paredes suggests the beneficial way of receiving such PBR from radio access node since it’s well-known in the art for PBR to be communicated from radio access node to UE via LogicalChannelConfig IE (Paredes, paragraph 14-15) in the analogous art of communication.

For claim 34. Nguyen and Paredes disclose all the limitations of claim 33, and Nguyen further teaches: wherein the wireless physical channel resources further comprise at least one of: a bandwidth, a symbol rate, a coding characteristic, a set of supported modulation and coding schemes (MCS), or a numerology. (Nguyen, paragraph 5, “Typical wireless communication systems may employ multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (e.g., bandwidth, transmit power, etc.).”)

For claim 35. Nguyen and Paredes disclose all the limitations of claim 33, and Nguyen further teaches: wherein the transmission duration is less than or equal to 1 millisecond (ms). (Nguyen, paragraph 44-48, “In this example, the TTI may be 1 ms.”)

For claim 37. Nguyen and Paredes disclose all the limitations of claim 33, and Nguyen further teaches: further comprising selecting the one or more of the plurality of logical channels pursuant to a logical channel prioritization (LCP) procedure that defines the one or more requirements associated with each of the plurality of logical channels. (Nguyen, paragraph 44-48, “According to certain aspects, logical channel prioritization may be applied when a new transmission is performed. RRC controls the scheduling of uplink data by signaling, for each logical channel, a channel priority, a prioritized data rate or Prioritized Bit Rate (PBR) for the channel. The prioritized bit rate, in some examples, may be set to 8, 16, 32, 64, or 128 kbps. For each logical channel j, the UE may maintain a token bucket that includes an indication of whether there is a QoS obligation for the UE to allocate UL resources to the particular logical channel.”; also see fig 7, paragraph 58-61, “FIG. 7 illustrates example operations 700 for logical channel prioritization”)

For claim 38. Nguyen and Paredes disclose all the limitations of claim 37, and Nguyen further teaches: wherein the one or more requirements include a low latency service requirement or an ultra-reliable service requirement. (Nguyen, paragraph 43, “As mentioned above, a UE may be capable of providing multiple different services to a user, and the UE may have a different logical channel for one or more of such services. Furthermore, different services may have an associated QoS target that the UE seeks to maintain in order to have a favorable user experience. Logical channels may be prioritized within the MAC layer of UE, for example, based on QoS requirements for the service provided by the logical channel. For example, a real-time voice communication service may have a high QoS 

For claim 39. Nguyen and Paredes disclose all the limitations of claim 33, and Nguyen further teaches: wherein receiving an indication of wireless physical channel resources comprises receiving downlink control information (DCI). (Nguyen, fig 7, paragraph 58-61, “The operations 700 begin, at 705, by receiving an allocation of uplink resources at the UE for a time period. In an aspect, the time period may correspond to a transmission time interval (TTI), as defined in an uplink resource allocation received from an enhanced Node B (eNB) or BS of a wireless communications network.”; also see paragraph 49-52, “the UL resource allocation module 555 may receive an allocation of uplink resources from the BS 105-c for a time period (e.g., a TTI),”; allocation of uplink resources is DCI because it’s control information received from BS)

Claims 28, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, US 2014/0133410 in view of Paredes Cabrera, US 2017/0164238 (Paredes) and further in view of Islam, US 2017/0215170.

For claim 28
Islam from the same or similar fields of endeavor teaches: wherein the numerology includes a subcarrier spacing or an associated symbol duration (Islam, paragraph 4-6, “transmitting a bandwidth portion assignment to indicate at least one bandwidth portion of a plurality of bandwidth portions that is assigned to a given numerology, the given numerology having an associated OFDM subcarrier spacing and symbol duration… receiving a bandwidth portion assignment to indicate at least one bandwidth portion of a plurality of bandwidth portions that is assigned to a given numerology, the given numerology having an associated OFDM subcarrier spacing and symbol duration.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Islam into Nguyen and Paredes, since Nguyen suggests a technique for communicating indication of resource, and Islam suggests the beneficial way of including numerology having associated subcarrier spacing and symbol duration into such communication to accommodate different transmission scenarios and different types of network traffic (Islam, paragraph 24) in the analogous art of communication.

For claim 36. Nguyen and Paredes disclose all the limitations of claim 34, however Nguyen doesn’t teach: wherein the numerology includes a subcarrier spacing or an associated symbol duration. (Please notes, this limitation is not required since numerology is not required in the claim which this claim depends on, however as a show of good faith to compact prosecution, Examiner had provided prior art to teach it)
Islam from the same or similar fields of endeavor teaches: wherein the numerology includes a subcarrier spacing or an associated symbol duration (Islam, paragraph 4-6, “transmitting a bandwidth portion assignment to indicate at least one bandwidth portion of a plurality of bandwidth portions that is assigned to a given numerology, the given numerology having an associated OFDM subcarrier spacing and symbol duration… receiving a bandwidth portion assignment to indicate at least one bandwidth 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Islam into Nguyen and Paredes, since Nguyen suggests a technique for communicating indication of resource, and Islam suggests the beneficial way of including numerology having associated subcarrier spacing and symbol duration into such communication to accommodate different transmission scenarios and different types of network traffic (Islam, paragraph 24) in the analogous art of communication.

Allowable Subject Matter
Claims 32, 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462